Citation Nr: 1450637	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  13-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bladder cancer.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran provided testimony during a videoconference hearing before the undersigned in October 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran testified that he was diagnosed with bladder cancer for the first time at age 51 in 2001.  He stated that he was not a heavy smoker at the time, only ever smoke cigars at most a couple times per week, and that the bulk of his smoking actually occurred after his first diagnosis of bladder cancer.  He also noted that he did not have a family history of bladder cancer and had no other exposure that would explain its occurrence.  He, therefore, contends that his bladder cancer, in remission at the time of the Board hearing, is etiologically due to exposure to contaminated water at Camp Lejeune, North Carolina, during service rather than his brief history smoking of cigars.  

A VA opinion was obtained in July 2013, in which an examiner stated that the majority of bladder cancer is diagnosed in men over 60 years of age.  The examiner also stated that the Veteran's history of cigar smoking was more likely linked to his bladder cancer than his exposure to contaminated drinking water during service.  

Given the Veteran's reports, including that he was 51 at the time of his first diagnosis, did not have a family history of this type of cancer, and the bulk of his relatively mild history of cigar smoking occurred after his first diagnosis of bladder cancer, the Board finds that a new VA opinion based upon a complete and accurate factual history must be obtained.  

The Veteran also reported during the hearing that he had been treated by his private treating physician, Dr. R.C., ever since his first diagnosis and that he had recently been seeing him every three months.  The last records of treatment with this physician are dated in May 2013.  Therefore, the Veteran must be asked to authorize VA to obtain all records of private treatment, including those outstanding records with Dr. R.C., his private physician.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including those with Dr. R.C. since May 2013.  Advise the Veteran that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a different, qualified physician to determine whether bladder cancer is related to exposure to contaminated water during service.  

Access to all evidence in the virtual files must be provided to the examiner for review; consideration of all evidence of record should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that bladder cancer had onset as a result of exposure to contaminated water while at Camp Lejeune, North Carolina.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

